PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Pitaoulis, Christos
Application No. 13/273,796
Filed: October 14, 2011
For: DISPOSABLE RADIAL ACCESS CATHETERIZATION SLEEVE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed July 13, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on April 29, 2020.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, accordingly, the application became abandoned by operation of law on July 30, 2020.  The Office mailed a Notice of Abandonment on November 10, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks items (1) and (2).  


In regard to Item 1

The claims submitted with the amendment are not in compliance with 37 CFR 1.121(c) which states;

(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Claims 35-37 should have a status identifier of “New”.  A corrected set of claims with the proper status identifiers should be submitted with the renewed petition. 

In regard to Item 2
Upon review of the application, the $525.00 petition fee submitted is for micro entity status.  The current filing status for the applicant is small entity status.  A difference of $525.00 is due to satisfy the petition fee.  If petitioner desires to change the entity status to micro entity, then a proper micro entity certification must be submitted. 
Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)